Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          
DETAILED ACTION
The following is a first office action upon examination of application number 16/756,908.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 17, 2020, May 19, 2020, July 10, 2021, August 23, 2021 and November 03, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	                                                                      
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method and system.  Thus, all the claims are within the four potentially eligible categories of 
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to:
Independent claims 1 and 10: tracking movement of individuals in an enterprise; storing/accessing business rules and operations schedules; and determining whether compliance with the business rules based on the operations schedule and the movement of the individuals in the enterprise has been achieved.
Independent claim 18: receiving user credentials from individuals, when individuals are located near a threshold area of an access point of the security system; capture image data of a scene near the threshold area and obtain facial recognition information of individuals from the image data; and authorize users, based on both the user credentials and facial recognition information.
Independent claim 19: capture image data of a scene near the access point and obtain facial recognition information of two or more individuals from the image data; track individuals and receive facial recognition information; wherein individuals obtain access to the access point in response to determining that the facial recognition information of each individual is associated with an authorized user.
Independent claim 20: capture image data of a scene and obtain facial recognition information of individuals from image data and provide individuals with access to building based upon facial recognition information.
Each of the recited limitations in the independent claims are abstract since they are considered mental processes and may be performed mentally by a human and/or with pen and paper.
                
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes a tracking system, a database and a business rules validation system which amounts to using a computer as a tool to perform the abstract idea.  Independent claim 10 includes accessing data stored in an enterprise resource planning system which amounts to using a computer as a tool to perform the abstract idea.    Independent claim 18 is directed to a system with a positioning unit that receives user credentials, a surveillance camera and an access control system that authorizes users.  These additional limitations function to gather and process data and merely amount to using a computer as a tool to perform the abstract idea.  Similarly, Independent claims 19 and 20 are directed to a surveillance camera, verification and tracking system which merely amount to using a computer as a tool to perform the abstract idea.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.   For instance, claims 2-5 recite additional details of the tracking system, enterprise resource planning system, employee resource management system which merely function as a computer to perform the abstract idea.  Claims 6-9 further limit the abstract idea of claim 1.  Dependent claims 11-17 further limit the abstract ideas and additional limitations of claim 1 but do not integrate the abstract idea into a practical application for similar reasons to dependent claims 2-9.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a positioning unit in claim 18.  Examiner is interpreting the hardware structure of the “positioning unit” of claim 18 as being hardware as recited in paragraphs 0107 and 0108 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al, US 2003/0210139 in view of Pederson, US 2014/0270383.
 
As per claim 1, Brooks et al teaches a system for business rules compliance monitoring, comprising: one or more tracking systems for tracking movement of individuals in an enterprise ([0044] – surveillance analysis system that tracks the movements of all personnel and objects); databases of business rules ([0036-0037] – tracking individuals and compares/verifies against rules); and a business rules validation system for determining whether compliance with the business rules based on the movement of the individuals in the enterprise has been achieved ([0037, 0044] – tracks individuals to determine compliance with rules).  Brooks et al describes detecting when a person accesses a particular location when they were not scheduled to work [0037], but does not explicitly teach databases of operations schedules.  Pederson teaches a surveillance system wherein an employee’s work hours are recorded within a database and are compared to observation data [0167].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al the ability to compare observation data to stored work schedules as taught by Pederson since Brooks et al mentions considering work hours along with observations [0037] and the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
claim 2, Brooks et al teaches a system as claimed in claim 1, wherein the tracking systems include an access control system for controlling access of individuals through access points within the enterprise ([0036, 0043] – system is used to restrict access as well as to automatically lock and unlock access doors).  
As per claim 3, Brooks et al teaches a system as claimed in claim 1, wherein the tracking systems include a surveillance system including surveillance cameras and a facial recognition system for performing facial recognition of individuals in the image data from the surveillance cameras ([0037, 0038, 0045] – facial recognition and other surveillance systems in place to gather identification information).  
As per claim 4, Brooks et al teaches a system as claimed in claim 1, further comprising an enterprise resource planning system containing the business rules ([0037. 0038] – databases of information used to compare identification used in verification of users throughout a facility consideration of work schedules to determine if a user accesses a particular location on day they were not scheduled to work), but does not explicitly teach an operations schedules database.  Pederson teaches a surveillance system wherein an employee’s work hours are recorded within a database and are compared to observation data [0167].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al the ability to compare observation data to stored work schedules as taught by Pederson since Brooks et al mentions considering work hours along with observations [0037] and the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function 
    As per claim 10, Brooks et al teaches tracking movement of individuals in an enterprise ([0044] – surveillance analysis system that tracks the movements of all personnel and objects); accessing business rules stored in an enterprise resource planning system ([0036-0037] – tracking individuals and compares/verifies against rules); and accessing compliance with the business rules based on the movement of the individuals in the enterprise ([0037, 0044] – tracks individuals to determine compliance with rules).  Brooks et al describes detecting when a person accesses a particular location when they were not scheduled to work [0037], but does not explicitly teach databases of operations schedules.  Pederson teaches a surveillance system wherein an employee’s work hours are recorded within a database and are compared to observation data [0167].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al the ability to compare observation data to stored work schedules as taught by Pederson since Brooks et al mentions considering work hours along with observations [0037] and the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Brooks et al teaches tracking movement includes monitoring and controlling access of individuals through access points within the enterprise ([0036, 
As per claim 12, Brooks et al teaches tracking movement includes performing facial recognition of individuals in the image data from the surveillance cameras ([0037, 0038, 0045] – facial recognition and other surveillance systems in place to gather identification information).  

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al, US 2003/0210139, and Pederson, US 2014/0270383, in view of Libal et al 2013/0144914.
As per claims 5 and 13, Brooks et al teaches a system as claimed in claim 1 [method as in claim 10], further comprising an employee resource management system that maintains an employee database, wherein the business rules validation system accesses an employee resource management system ([0037-0038] – the system stores identification information of individuals which is accessed by the system to verify identity and grant access, etc., but Brooks et al fails to explicitly teach obtaining employee job descriptions.  Libal et al teaches an access control system wherein employee job descriptions are stored in an access profile and are used to grant access [0017].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al and Pederson the ability to store employee job descriptions as taught by Libal et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have .

Claims 6-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al, US 2003/0210139 in view of Rogers, US 2008/0033752.
As per claims 6 and 14, Brooks et al validates compliance with rules based on tracked individuals [0037-0038], but along with Pederson fails to explicitly teach wherein the business rules govern a ratio of employees to supervisors, and the business rules validation system determines compliance with the ratio based on the tracked movement of the individuals within the enterprise.  Rogers teaches business rules that govern a ratio of [individuals] and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al and Pederson the ability to monitor ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rogers does not teach a ratio of employees to supervisors.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 
As per claims 7 and 15, Brooks et al validates compliance with rules based on tracked individuals [0037-0038], but along with Pederson fails to explicitly teach wherein the business rules govern a number of employees to non-employees, and the business rules validation system determines compliance with the ratio based on the tracked movement of the individuals within the enterprise.  Rogers teaches business rules that govern a ratio of staff-to-patients and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al and Pederson the ability to monitor employee to non-employee ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
claims 8 and 16, Brooks et al validates compliance with rules based on tracked individuals [0037-0038], but along with Pederson fails to explicitly teach a system as claimed in claim 7, wherein the non-employees are prisoners.  Rogers teaches business rules that govern a ratio of [individuals] and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al and Pederson the ability to monitor ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rogers does not teach the non-employees are prisoners.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art 

As per claims 9 and 17, Brooks et al and Pederson fails to explicitly teach wherein the business rules govern a number of employees that must be present for specified operations, and the business rules validation system determines compliance with the rules concerning the number of employees based on the tracked movement of the individuals within the enterprise.  Rogers teaches rules govern a number of employees that must be present for specified operations, and the business rules validation system determines compliance with the rules concerning the number of employees based on the tracked movement of the individuals within the enterprise ([0087-0090] – staff-to-patient ratios are calculated based on the number of staff members and number of patients present in a facility and the system compares the calculated ratios to a predetermine sufficient ratio).   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brooks et al and Pederson the ability to monitor the number of employees as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brooks et al, US 2003/0210139.

As per claim 18, Brooks et al teaches a security system, comprising: a positioning unit that receives user credentials from user devices carried by individuals, when the individuals are located near a threshold area of an access point of the security system ([0036-0037] – user ID badges used to monitor access throughout a facility); a surveillance camera that captures image data of a scene near the threshold area, and obtains facial recognition information of individuals from the image data ([0027, 0037, 0038 - access granted based on credentials and facial recognition performed by 
As per claim 19, Brooks et al teaches an access control system, comprising:   an access point; a surveillance camera that captures image data of a scene near the access point and obtains facial recognition information of two or more individuals from the image data; a verification and tracking system that tracks individuals and receives the facial recognition information from the surveillance cameras; wherein the verification and tracking system enables the individuals to obtain access to the access point in response to determining that the facial recognition information of each individual is associated with an authorized user ([0037-0039] – surveillance cameras capture image data and uses facial recognition to verify individuals and allows access to facilities based on identification).  
As per claim 20, Brooks et al teaches a security system, comprising: a security camera that captures image data of a scene and obtains facial recognition information of individuals from the image data[[;]] and a system controller that moves a field of view of the security camera to track objects of interest for a time, and then suspends the tracking and moves the field of view to search for the individuals based upon the facial recognition information of the individuals; or a security system, comprising: a security camera at a building that captures image data of a loading dock, and obtains facial recognition information of individuals from the image data and an access control system that provides the individuals with access to the building based upon the facial recognition information ([0036-0037] – security camera captures image data of an individual and controls access to the facility).  Brooks et al does not teach use at a loading dock.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art; or an HVAC system for a building, comprising: security cameras located within rooms of the building that capture image data and obtain facial count information of individuals within the rooms from the image data and a control system that controls thermostats based upon the facial count information; or a security system, comprising: a security camera at a building that captures image data of a scene, obtains facial recognition information and location information of individuals from the image data, and stores the facial recognition information and location information to a local database, wherein the security camera determines  that the individuals are running within the scene by comparing the facial recognition information and location information of new image data with the facial recognition information and location information stored in the local 
Claims 21- 25 (Cancelled)  

           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirsch et al, US 4777478 – Apparatus for Monitoring Persons or the Like
Hodge, US 2017/0294063 – Access Prevention and Control for Security Systems
Kocher, US 2003/0217024 – Cooperative Biometrics Abnormality Detection System (C-Bad)
	Markwitz et al, US 2014/0210617 – System to Facilitate Well-Being Checks
	Noonan, US 2014/0018059 – Systems and Methods for Detecting and Controlling Transmission Devices
	Wager, US 2006/0149589 – System and Method for Clinical Workforce Management Interface
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683